Title: To James Madison from George Joy, 19 September 1812
From: Joy, George
To: Madison, James


Dear sir,
London Septr: 19th. 1812.
Mr. Maury has transmitted to Monroe M.S. copy of a peice that I had the good fortune to get into the Times of the 24th. Ult. I am not advised of his having had an opportunity of sending the enclosed rejoinder to a note of the Editor thereon which however he has refused to insert from, among other things, “the absolute want of room for new correspondents when the Journal cannot afford space even to its old ones, whose opinions are congenial to its spirit.” Such is his reply to a mercantile house in the city (Messrs. Mullett & Co.) through whom it was conveyed to him without announcing the Author.
Sir Wm. Scotts judgment on the Snipe is rich in evidence of the necessity for a tribunal differently constructed to decide ultimately on these subjects. I have noted largely upon it with a view to publication in case of need. But while the door is open to a proposition for a mode of adjustment which may not incur his powerful opposition; the severity of censure is best repressed. If, as I observed many years ago, the redress of injury is to be preferred to the revenge of insult; and the former only to be applied as subsidiary to the latter; the irritation of individuals is not to be excited at the expence of the property of our fellow citizens; & least of all is the gratification of the individual instead of his punishment to be thus blindly promoted. If the great end is to be obtained by the retreat of the enemy without annoyance let him back out in God’s name. It is with a view to this conciliatory mode of adjustment that I have referred, in the enclosed note to Lord Sidmouth, to Mr Forster’s late correspondence with Mr Monroe on the subject of impressments. And though I have since been informed that Lord Castlereagh has said it was unauthorized, yet as he himself has certainly made use of it in parliament as an evidence of the desire of this Government to come to a reasonable adjustment with us on that head, I would willingly leave it as a pretext if they are desposed to make it such.
The object of my meeting Lord S. referred to in the within and on which among other things I spent an hour with him about three weeks ago was to deprecate the admission of Mr Canning into the Cabinet (which I had heard from pretty good authority was in serious contemplation) while the hope of conciliation with America remained. I referred him to an extract from the National Intelligencer in the Morning Chronicle of the 8th. Novr: 1808 “We pronounce this charge a gross and palpable falsehood” &c and to an unsatisfactory apology in a note from Canning that Mr Pinkney read to me at the time. I also mentioned a conversation I had had with Count Bernstorff, in which he charged C. with that gross misrepresentation which destroyed all confidence. And though I had little faith in the report of Mr Thornton going to Denmark, and still less in his effecting any thing, I stated my apprehension that as well there, as with us, his (Mr C.’s) coming into office would be considered as a signal of hostility. It is now pretty certain that he will not be employed before the meeting of parliament; and whether he will then or not is doubtful.
I have considered the insertion of the above mentioned peice in the Times as fortunate; because the effects of it in promoting a change of opinion in many quarters were immediately announced to me. I was not aware in time to justify the anticipation of any good effects, of the influence of my former publications. Indeed, I have now reason to believe that efforts were made to suppress the conviction produced by them in places of some consideration. Could I have anticipated this, I should not from a false delicacy have been backward to announce it. Without better evidence of it than any that fell in my way it would have been wrong, as well as indecent, to have promised any thing from them. Indeed, I have very little to boast either as a prophet or a priest; for both the court of Admiralty, and Parliament have passed over the subject of the date of the French decree of April 1811 without noticeing the obvious inconsistency of its want of promulgation with the requisites of the Duke de Cadore’s letter of the 5th. of Aug: 1810 although the former has quoted that very letter; and in contempt of my salutary intimation (Letter to a Noble Lord page 4.) has in that quotation omitted the words that I had marked in Italics. The Duke of Sussex too, who is a reading man, and with whom I spent an hour last week, mortified me by observing that we claimed the privilege of free ships free goods, although I had sent him, at the time it was published, under a blank cover, a copy of said letter which I now acknowledged was my own. I am however not easily mortified, nor discouraged in the pursuit of what I think right and I shall continue my endeavours to get rid of this abominable impressment of seamen, though a source of that emolument which would fall to me in the situation I have proposed for myself. I rest always most truly, Dear sir, Your friend and servt.
Geo: Joy.
